DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 02/09/2022.
Claims 21-22 were canceled.
Claims 1-20 are currently pending and have been examined. 


Information Disclosure Statement 
Information Disclosure Statement received 12/02/2021 has been reviewed and considered.

Priority
The present application is a continuation of U.S. Pat. App. No. 16/840,438, filed April 5, 2020, now U.S. patent No. 11,188,972, which is a continuation of application No. 16/597,246, filed October 9, 2019, now patent No. 10,650,440.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection and 35 U.S.C. 101 and 112(b) rejections, set forth in this Office action.

The following references have been identified as the most relevant prior art to the claimed invention: Khurana et al. (2019/0318418 A1); Nista (US 2014/0136365 A1); and Damiano (US 2015/0324853 A1).
Khurana discloses providing, by at least one online computer platform, an online portal that is configured to enable a user to manage at least one account or at least one monetary asset of the user online (¶ [0019] “Referring next to FIG. 2, an illustration of a system according to some embodiments is shown. In the system 200, a customer 210 may use a web service 220 provided by an eStore server 223 to add card information, updated card information, and/or place conventional or advance orders for products or services” and “the eStore database 225 may store customer profiles, payment information”); providing, by the at least one computer platform, via the online portal, the user interface including one or more interactive GUI elements on the computing device (¶ [0017] “In some embodiments, a customer device 135 may provide an advance purchase user interface for the customers to select products to order, enter payment information, configure their accounts, and/or view messages from the messaging server 130.”; ¶ [0019] “In some embodiments, the web service 220 may comprise a website, a mobile application, a desktop application, and the like configured to provide a graphical user interface (GUI) to customers of the eStore”) to enable the user to define at least one pre-authorized purchase that pre-authorizes at least one purchase of at least one item that is not available for sale until a future date (¶¶ [0026]-[0027] “ In setting up the advance order, the customer may configure a customer account comprising one or more of customer information, shipping information, payment information, etc. and select one or more products to purchase on the SPD”), wherein the one or more interactive GUI elements are configured to: …cause to transmit an instruction that causes the at least one computing platform to reserve the amount of money for the at least one pre-authorized purchase such that the user cannot access or spend the amount (¶ [0027] “when an advance product order is initially placed, the system may submit an initial payment authorization request to … collect a deposit”);enable the user to specify one or more of: (1) identifying information that enables the computer system to determine a website domain at which the item will be available for purchase, (2) a future date at which the at least one item will be released for sale, or (3) the future date and a future time at which the at least one item will be released for sale (¶ [0014] “In some embodiments, the customer may select a future fulfillment date to generate an advance product order even if the product is currently available.”; ¶ [0026] “a customer has placed an advance product order to be fulfilled on a scheduled purchase date (SPD).”); executing, by the at least one online computer platform, at least one online purchase transaction, when the at least one item is released for sale, and automatically purchasing the item when the item is being released for sale (¶ [0032] “If an authorization confirmation is received, the system proceeds to step 320 to fulfill the advance product order on the scheduled purchase date for pickup or delivery.”). Khurana does not anticipate or render obvious: wherein the one or more interactive GUI elements are configured to: enable the user to specify an amount of money to hold, from the available balance, for the at least one pre-authorized purchase; searching, by the at least one online computer platform, other transactions, to which the at least one online computer platform has access, to determine at least one electronic source at which the at least one item can be purchased when the at least one item becomes available for purchase at the future date.
Nista teaches herein the one or more interactive GUI elements are configured to: enable the user to specify an amount of money to hold, from the available balance, for the at least one pre-authorized purchase (¶ [0018] “The server(s) may generate graphical user interfaces, including a budgeting interface that includes fields for specifying budget categories or queues and amounts of funds that are designated to the categories or queues. The budgeting interface may include options for adding funds to the categories or queues, such as an option to specify a funding source, an option to specify a funding amount, and an option to specify whether funds should be added manually”; ¶ [0033]).  Nista does not anticipate or render obvious: searching, by the at least one online computer platform, other transactions, to which the at least one online computer platform has access, to determine at least one electronic source at which the at least one item can be purchased when the at least one item becomes available for purchase at the future date.
Damiano teaches searching, by the at least one online computer platform … to determine at least one electronic source at which the at lease one item can be purchased when the at least one item becomes available for purchase at the future date (¶¶ [0025]-[0026] “the web-crawler module of the website is activated to periodically search the internet for metadata designating the release date of the targeted item in the selected format.” and “Optionally, the notification display 109 can include a “Call to Action” (CTA) button, through which the user can connect to one or more vendor websites to purchase the targeted item”).  Damiano does not anticipate or render obvious: searching, by the at least one online computer platform, other transactions, to which the at least one online computer platform has access, to determine at least one electronic source at which the at least one item can be purchased when the at least one item becomes available for purchase at the future date.
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant' s claimed invention relying on improper hindsight bias.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,650,440 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the application is contained in claim 1 of the patent ‘440, expect for the limitation “searching, by the at least one online computer platform, other transactions, to which the at least one online computer platform has access, to determine at least one electronic source …”.  However, claim 3 of the patent recites “wherein the at least one online computing platform searches prior transactions of the user that the at least one online computing platform can access to determine the website domain at which the item may be purchased”. One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in the patent application.  Accordingly, claim 1 of the application is obvious in view of claim 1 and 3 of the patent ‘440.
Claims 2-14 are anticipated by claims 1-13 of the patent, respectively.  
Claim 15 of the application is contained in claim 14 of the patent ‘440, expect for the limitation “searching, by the at least one online computer platform, other transactions, to which the at least one online computer platform has access, to determine at least one electronic source …”.  However, claim 26 of the patent recites “wherein the at least one online computing platform searches prior transactions of the user that the at least one online computing platform can access to determine the website domain at which the item may be purchased”. One of ordinary skill in the art would have been motivated to combine these two limitations because the invention was already contemplated and claimed in the patent application.  Accordingly, claim 15 of the application is obvious in view of claim 14 and 16 of the patent ‘440.
Claims 16-20 are anticipated by claims 14-18 of the patent, respectfully.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,188,972 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of the application are anticipated by claims 1-20 of the patent ‘972, respectfully.  Every limitation in the instant claims is recited in the corresponding claim of the patent.

Claim Rejections- 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the user interface” in lines 5-6, “the computing device” in line 6, and “the available balance” in line 10.  There is insufficient antecedent basis for these limitations in the claim.  For examination, the Examiner will interpret lines 5-6 to recite “a user interface”, line 6 to recite “a computing device” and line 10 to recite “an available balance”.
Claims 2-14 do not remedy the deficiencies noted in claim 1 and are similarly rejected.
Claim 2 recites “the URL” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination, the Examiner will interpret line 2 to recite “the identifying information”.
Claim 15 recites “the user interface” in line 5, “the computing device” in line 6, and “the available balance” in lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.  For examination, the Examiner will interpret line 5 to recite “a user interface”, line 6 to recite “a computing device”, and lines 10-11 to recite “an available balance”.
Claims 16-20 do not remedy the deficiencies noted in claim 15 and are similarly rejected.
Claim 16 recites “the URL” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination, the Examiner will interpret line 2 to recite “the identifying information”.
Appropriate correction is required.
 

	




Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 1-20 are directed to methods.  Claims 1 and 15 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 15 recite the abstract idea of “pre-authorizing and purchasing an item for preorder”.
Specifically, representative claim 1 recites abstract concepts, including: …enable a user to manage at least one account or at least one monetary asset of the user … providing … one or more interactive … elements … to enable the user to define at least one pre-authorized purchase that pre-authorizes at least one purchase of at least one item that is not available for sale until a future date, wherein the one or more interactive … elements are configured to: enable the user to specify an amount of money to hold, from the available balance, for the at least one pre-authorized purchase; cause to transmit an instruction that causes … to reserve the amount of money for the at least one pre-authorized purchase such that the user cannot access or spend the amount; enable the user to specify one or more of: (1) identifying information that enables the computer system to determine … at which the item will be available for purchase, (2) a future date at which the at least one item will be released for sale, or (3) the future date and a future time at which the at least one item will be released for sale; searching… other transactions… to determine at least one … source at which the at least one item can be purchased when the at least one item becomes available for purchase at the future date; executing…least one … purchase transaction, when the at least one item is released for sale, and automatically purchasing the item when the item is being released for sale.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “pre-authorizing and purchasing an item for preorder”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, “pre-authorizing and purchasing an item for preorder” is a certain methods of organizing human activity because it is a sales activity.  Therefore, claims 1 and 15 recite an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claims 1 and 15 recite additional elements including: a computer; online computer platform; online portal; online; GUI elements; a website domain; electronic source. Although the claims recites these additional elements, the additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1 and 15 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “pre-authorizing and purchasing an item for preorder” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 15 are ineligible. 
	Claims 2, 5-6, 7, 13, 16, and 19-20  recite additional elements including: a browser extension; virtual credentials; a financial service provider FSP (system) including one or more servers and/or processors; a web crawler application.  The additional elements do not integrate the judicial exception into a practical application because they amount to no more than instruction to apply the abstract idea on a generic computer or merely use a computer as a tool to perform the abstract idea. Additionally, the additional elements do not amount to significantly more because the additional elements, individually and in combination, do not add meaningful limitations to the abstract idea beyond generally linking the abstract idea to particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)).  Accordingly, claims 2, 5-7, 13, 16, and 19-20  are ineligible
Dependent claim(s) 3-4, 8-12, 14, and 17-18 merely further limit the abstract idea, without reciting any further additional elements.  Therefore, claims 3-4, 8-12, 14, and 17-18 are ineligible for the same reasons as identified with respect to claims 1 and 15.  
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Gunaratne, Junius) discusses technological design interventions to change consumer financial decision-making.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625